Citation Nr: 9915313	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left hip disorder as secondary to the service-connected left 
knee disability.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
December 1954.

The issue of entitlement to service connection for a left hip 
disability as secondary to the service-connected left knee 
disorder was previously before the Board of Veterans' Appeals 
(Board) in January 1989.  At that time, it was found that 
there was no evidence of a hip disability for which service 
connection could be granted.

This appeal arose from a March 1993 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which refused to reopen the claim for 
entitlement to service connection for a left hip disability 
and which denied entitlement to an increased evaluation for 
the service-connected left knee disorder.  The veteran 
testified before a former member of the Board at a Travel 
Board hearing conducted in Nashville in April 1994.  In June 
1995, this case was remanded for additional development.  A 
rating action issued in July 1998 continued the 30 percent 
disability evaluation assigned to the left knee disability 
and again did not reopen the claim for service connection for 
a left hip disorder.

In February 1999, the veteran submitted a statement in which 
he appears to be raising claims for increased evaluations for 
the service-connected low back and right knee disorders and 
for a total disability evaluation.  As these claims are not 
inextricably intertwined with an issue on appeal, and have 
not been properly prepared for appellate review at this time, 
they are hereby referred to the RO for appropriate action.

The issue of entitlement to an increased evaluation for the 
service-connected left knee disability will be subject to the 
attached remand.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
left hip disability in January 1989.

2.  Additional evidence submitted since that time fails to 
show that the veteran's diagnosed left hip degenerative 
changes are etiologically related to his service-connected 
left knee disorder.


CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for a left hip disability is new but is 
not material, so that the claim is not reopened, and the 
January 1989 decision of the Board is final.  38 U.S.C.A. 
§§ 5107(a), 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.310(a), 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105.  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

The evidence which was of record when the Board considered 
this case in January 1989 will be briefly summarized.  These 
records indicated that the veteran had complained of left hip 
pain in February 1987.  He stated that this pain radiated 
from the left hip to the foot.  A July 1987 VA examination 
noted his complaints of left hip and left knee pain.  During 
the examination, he was noted to walk with a limp.  He again 
reported severe hip pain in August 1987.  A March 1988 VA 
examination referred to his complaints of pain in the 
posterolateral aspect of the left hip.  The objective 
examination found that his gait and station were normal.  He 
displayed tenderness over the left hip at the posterolateral 
aspect of the greater trochanter.  Range of motion of the 
left hip was within normal limits, as was an x-ray study.

Evidence submitted since the 1989 denial included a March 
1992 private record which indicated the veteran's history of 
a fall in February 1992, during which he injured his low 
back.  He was also noted to have radicular left hip pain.  

During an April 1994 Travel Board hearing, the veteran stated 
that he suffered from constant, severe pain in the left hip.  
He indicated that it felt as if something were out of place 
or worn out.  He was then examined by VA in October 1995.  He 
reported a history of left hip pain that radiated down the 
left leg.  An x-ray revealed that the left hip was 
essentially normal for his age.

In August 1997, the veteran was re-examined by VA.  He 
indicated that he had experienced left hip for the past 15 
years.  He stated that the pain usually began in the low back 
and radiated into the left lower extremity.  This pain would 
increase after prolonged walking and prolonged sitting.  A 
February 1987 x-ray had reportedly shown early degenerative 
changes.  The objective examination noted the following range 
of motion: abduction from 0 to 40 degrees; flexion from 0 to 
115 degrees; external rotation from 0 to 28 degrees; internal 
rotation from 0 to 20 degrees with pain in the left hip at 
the end range; and extension from 0 to 13 degrees.  Muscle 
testing of the left hip girdle muscles was good except for 
the hip flexor muscle.  An x-ray showed mild degenerative 
changes.  The diagnosis was left hip pain due to arthritis.  
The examiner then made the following comment:

In my professional opinion, left condition did not 
cause left hip problem or aggravate left hip 
condition.  Degenerative joint disease of left hip 
can be seen at patient's age without history of 
injury.  Some of left hip pain could be radiating 
pain from his back.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is new but is not material.  Accordingly, his claim is not 
reopened and the January 1989 decision by the Board remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
veteran has submitted new evidence, in that it establishes 
that he currently suffers from a left hip disability 
(arthritis).  The lack of this evidence had formed the basis 
of the Board's prior denial of service connection.

However, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In the instant case, the objective evidence of record 
contains no proof whatever that the veteran's diagnosed left 
hip arthritis is etiologically related to the service-
connected left knee disability.  In fact, the VA examination 
conducted in August 1997 specifically ruled out such a 
relationship.  The examiner had expressed the opinion that 
the veteran's left hip condition was not caused by or 
aggravated by his left knee disorder.  Such evidence, which 
is clearly adverse to the veteran's claim, cannot be used to 
reopen a claim for service connection.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992).  Therefore, a review of 
this evidence clearly does not show that it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a left hip 
disorder.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a left hip disability, 
the benefit sought on appeal is denied.


REMAND

The veteran contends, in essence, that his left knee disorder 
is more disabling than the current disability evaluation 
would suggest.  He stated that he is in constant pain and 
asserted that the knee joint is getting progressively weaker, 
resulting in instability.  Therefore, he believes that an 
increased evaluation is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

According to DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Veterans Appeals (Court)  held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  The veteran was last 
examined by VA in August 1997; this examination did not refer 
to the above in the evaluation of the left knee disability, 
thus rendering the examination inadequate for rating 
purposes.

The veteran also stated that he had been provided a long-leg 
brace in 1998.  However, the last outpatient treatment 
records date from 1994.  It is determined that the RO must 
ascertain whether additional records are available prior to a 
final determination of the veteran's claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide the name and 
address of the physician and/or facility 
from whom he received the long-leg brace 
in 1998.  If it was received from a 
private source, the veteran should sign 
and return a consent form authorizing the 
release of any treatment records 
developed between 1994 and the present to 
VA.  If the source was a VA clinic, the 
RO should contact that facility and 
request the veteran's treatment records 
developed between 1994 and the present.

2.  Once the above development has been 
completed and the records associated with 
the claims file, the veteran should be 
afforded a VA orthopedic examination by a 
qualified physician in order to fully 
assess the current nature and degree of 
severity of the veteran's service-
connected left knee disorder.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of the right middle finger.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the knee 
joint is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

